EXHIBIT 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT OF CAOLLINN GOULD

 

This (“Amendment”) is dated August 30, 2016, (“Effective Date”) to the
Employment Agreement dated as of October 22, 2015, by and between LM Funding
America, Inc., Delaware incorporated corporation (the “Company”), and Carollinn
Gould (“Executive”).

WHEREAS: Executive has agreed to reduce his or her cash Salary compensation from
the original agreed upon amount pro-rata, commencing on the effective date of
this Amendment and continuing thereafter for the duration of the term of the
original Employment Agreement at the request of the Board of Directors. This
reduction is in connection with cost saving measures and a general reduction of
salaries to the Company’s senior management.

NOW THEREFORE: Section 3(a) of the Employment Agreement, titled, “Compensation”
is hereby deleted in its entirety and hereby substituted with the following, to
read:

(a)The Company agrees to pay to Executive a salary in cash (the “Salary”), as
compensation for the services to be performed by Executive, at the rate of
$150,000 $84,000 per calendar year, paid in accordance with the Company’s
customary payroll procedures and subject to applicable withholding. Based on
Executive’s performance, Executive will receive a merit increase for calendar
year 2016, effective January 1, 2016, in an amount to be determined by the Board
in its sole discretion. During the Term, the Board shall have the right to
increase, but not decrease, the Salary, except the Board may decrease the Salary
in connection with a base salary decrease that is generally applicable to all
members of the Company’s senior management. Without limiting the generality of
the foregoing, Executive will be eligible for additional annual salary merit
increases during the Term beginning in 2016 based on the evaluation of
Executive’s performance as determined by the Board in its sole discretion.
Executive’s salary as in effect from time to time shall constitute the “Salary”
for purposes of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.  

LM FUNDING AMERICA, INC.

By: /s/ Bruce M. Rodgers

      Bruce M. Rodgers, Chief Executive Officer

 

EXECUTIVE

/s/ Carollinn Gould

Carollinn Gould

 

 